     Case 21-03863      Doc 15      Filed 04/13/21 Entered 04/13/21 14:53:58                  Desc Main
                                     Document     Page 1 of 28



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

                                                       )
    In re:                                             )   Chapter 11
                                                       )
    RUSTHOVEN ENTERPRISES LLC, et al.                  )   Case No. 21-03863
                                                       )   (Joint Administration Requested)
                                                       )
                    1
             Debtors.                                  )   Honorable Jack B. Schmetterer
                                                       )

                                    NOTICE OF APPLICATION

        PLEASE TAKE NOTICE that on April 20, 2021, at 10:00 a.m., I will appear before the
Honorable Judge Jack B. Schmetterer, or any judge sitting in that judge’s place, and present the
Application of Debtors to Employ and Retain Levenfeld Pearlstein, LLC as Counsel to the Debtors
Effective as of March 25, 2021 (the “Application”) filed by the above-captioned debtors (the
“Debtors”), a copy of which is attached hereto.

       This Application will be presented and heard telephonically using AT&T
Teleconference. No personal appearance in court is necessary or permitted. To appear and
be heard telephonically on the Application, you must call in to the hearing using the following
information—Toll Free Number: 1-877-336-1839; Access Code: 3900709.

        PLEASE TAKE FURTHER NOTICE that if you object to this Application and want it
called on the presentment date above, you must file a Notice of Objection no later than two (2)
business days before that date. If a Notice of Objection is timely filed, the Application will be
called on the presentment date. If no Notice of Objection is timely filed, the court may grant the
Application in advance without a hearing.



                            [Remainder of Page Intentionally Left Blank]




1
        The debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal
taxpayer-identification number, are: (i) Rusthoven Enterprises LLC (8546) and (ii) Landscape Consultants, Inc.
(1297).
 Case 21-03863      Doc 15   Filed 04/13/21 Entered 04/13/21 14:53:58       Desc Main
                              Document     Page 2 of 28



Dated: April 13, 2021                         Respectfully submitted,

                                              RUSTHOVEN ENTERPRISES, LLC, et
                                              al.

                                              By:    /s/ Harold D. Israel

                                              Harold D. Israel, Esq.
                                              Sean P. Williams, Esq.
                                              LEVENFELD PEARLSTEIN, LLC
                                              2 N. LaSalle St., Suite 1300
                                              Chicago, IL 60602
                                              Telephone: (312) 346-8380
                                              e-mail: hisrael@lplegal.com
                                              e-mail: swilliams@lplegal.com

                                              Proposed Counsel for the Debtors and
                                              Debtors in Possession




                                          2
  Case 21-03863       Doc 15      Filed 04/13/21 Entered 04/13/21 14:53:58             Desc Main
                                   Document     Page 3 of 28



                                 CERTIFICATE OF SERVICE

        I, Harold D. Israel, the undersigned attorney, hereby certify that on April 13, 2021, I caused
a copy of the Notice of Application and Application of the Debtors to Employ and Retain
Levenfeld Pearlstein, LLC as Counsel to the Debtors Effective as of March 25, 2021 to be filed
via the Court’s ECF system and served via first class U.S. Mail as indicated below.

                                                  /s/ Harold D. Israel


                                         SERVICE LIST
VIA CM/ECF

Robert P Handler
rhandler@com-rec.com, rhandlerscv@ecf.axosfs.com

Harold D. Israel on behalf of Debtor 1 Rusthoven Enterprises LLC
hisrael@lplegal.com,
ikropiewnicka@lplegal.com;bdroca@lplegal.com;jburns@lplegal.com;tmassat@lplegal.com

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov

Sean P. Williams on behalf of Debtor 1 Rusthoven Enterprises LLC
swilliams@lplegal.com

VIA FIRST CLASS U.S. MAIL

The Hartford Fin. Serv. Group
Attn: Spilotro Law Group, LLC
6160 N. Cicero Ave., Suite 650
Chicago, IL 60646

Department of the Treasury
Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101

Illinois Department of Revenue
Bankruptcy Unit
P O Box 19035
Springfield, IL 62794

Illinois Dept of Agriculture Bureau of Environmental Programs
2280 Bethany Road, Suite B
DeKalb, IL 60115



                                                  3
  Case 21-03863      Doc 15     Filed 04/13/21 Entered 04/13/21 14:53:58   Desc Main
                                 Document     Page 4 of 28




Illinois Dept. of Employment Sec.
Benefit Payment Control Division
P O Box 4385
Chicago, IL 60680

Int'l Union of Op. Eng. (Local 150)
Attn: Legal Dept.
6140 Joliet Rd.
La Grange, IL 60525




                                             4
     Case 21-03863         Doc 15     Filed 04/13/21 Entered 04/13/21 14:53:58                Desc Main
                                       Document     Page 5 of 28



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

                                                       )
    In re:                                             )   Chapter 11
                                                       )
    RUSTHOVEN ENTERPRISES LLC, et al.                  )   Case No. 21-03863
                                                       )   (Joint Administration Requested)
                                                       )
                       1
              Debtors.                                 )   Honorable Jack B. Schmetterer
                                                       )

                  DEBTORS’ APPLICATION TO EMPLOY AND RETAIN LEVENFELD
                       PEARLSTEIN, LLC AS COUNSEL TO THE DEBTORS
                              EFFECTIVE AS OF MARCH 25, 2021

             The above-captioned debtors and debtors-in possession (the “Debtors”) in the

above-captioned chapter 11 cases (the “Chapter 11 Cases”), hereby file their application (the

“Application”) for entry of an order under section 327(a) of title 11 of the United States Code (the

“Bankruptcy Code”) and Rule 2014(a) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), authorizing them to retain and employ Levenfeld Pearlstein, LLC (“LP”)

as its counsel, effective as of March 25, 2021. In support of this Application, the Debtors submit

the Israel Declaration, a copy of which is attached hereto as Exhibit A, and respectfully state as

follows:

                                             JURISDICTION

             1.      This Court has jurisdiction over this Application under 28 U.S.C. §§ 157 and 1334.

This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

             2.      Venue of this proceeding and the Application in this District is proper under 28

U.S.C. §§ 1408 and 1409.


1
        The debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal
taxpayer-identification number, are: (i) Rusthoven Enterprises LLC (8546) and (ii) Landscape Consultants, Inc.
(1297).
  Case 21-03863       Doc 15       Filed 04/13/21 Entered 04/13/21 14:53:58         Desc Main
                                    Document     Page 6 of 28



                                        BACKGROUND

       3.      On March 25, 2021 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

Northern District of Illinois (the “Court”). The Debtors are operating their businesses and

managing their properties as debtors-in-possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

       4.      The Debtors have elected to proceed under subchapter V of Chapter 11, as they

have, in the aggregate as of the Petition Date, liquidated, non-contingent debt in an amount less

than $7.5 million. No creditors’ committee has been appointed in the Chapter 11 Cases pursuant

to section 1102(a)(3) of the Bankruptcy Code. A chapter 11 trustee or examiner have not been

appointed, however, in accordance with section 1183 of the Bankruptcy Code, Robert Handler has

been appointed the Subchapter V trustee (the “Subchapter V Trustee”) in the Chapter 11 Cases.

                                      RELIEF REQUESTED

       5.      By this Application, the Debtors respectfully request that the Court enter an order

under section 327(a) of the Bankruptcy Code and Bankruptcy Rule 2014(a) authorizing the

Debtors to employ and retain LP as their counsel to perform the legal services that will be

necessary during the Chapter 11 Cases, effective as of the Petition Date.

                                     LP’S QUALIFICATIONS

       6.      LP has extensive experience and knowledge in the fields of corporate

reorganization and bankruptcy law and is particularly well qualified for the type of representation

that is required by the Debtors.

                                   SERVICES TO BE PROVIDED

       7.      The Debtors contemplate that the legal services to be rendered by LP may include,




                                                 2
  Case 21-03863        Doc 15     Filed 04/13/21 Entered 04/13/21 14:53:58           Desc Main
                                   Document     Page 7 of 28



but shall not be limited to, the following:

               a.      advising the Debtors with respect to their powers and duties as
                       debtors-in-possession in the continued management and operation of their
                       businesses;

               b.      attending meetings and negotiating with representatives of creditors and
                       other parties in interest;

               c.      taking all necessary action to protect and preserve the Debtors’ estates,
                       including prosecuting actions on the Debtors’ behalf, defending any action
                       commenced against the Debtors, and representing the Debtors’ interests in
                       negotiations concerning all litigation in which the Debtors are involved,
                       including objections to claims filed against their estates;

               d.      preparing all motions, applications, answers, orders, reports, and papers
                       necessary to the administration of the Debtors’ estates and their
                       Chapter 11 Cases;

               e.      taking any necessary action on behalf of the Debtors to obtain approval of
                       a plan of reorganization;

               f.      representing the Debtors in connection with obtaining use of cash collateral;

               g.      advising the Debtors in connection with any potential sale of assets;

               h.      appearing before the Court, any appellate courts, and the United States
                       Trustee and protecting the interests of the Debtors’ estates before those
                       courts and the United States Trustee; and

               i.      performing all other necessary legal services to the Debtors in connection
                       with the Chapter 11 Cases, including, without limitation, (i) the analysis of
                       the Debtors’ leases and executory contracts and the assumption, rejection,
                       or assignment thereof, (ii) the analysis of the validity of liens against the
                       Debtors, and (iii) advice on corporate, litigation, and other matters.

                                    TERMS OF RETENTION

       8.      The Debtors request that all legal fees and related costs incurred by the Debtors on

account of services rendered by LP in these Chapter 11 Cases be paid as an administrative expense

of the Debtors’ estates in accordance with the Bankruptcy Code and applicable orders entered in

the Chapter 11 Cases. Subject to the Court’s approval, LP will charge for its legal services on an




                                                 3
    Case 21-03863        Doc 15       Filed 04/13/21 Entered 04/13/21 14:53:58                    Desc Main
                                       Document     Page 8 of 28



hourly basis, billed in tenth-of-an-hour increments, in accordance with its hourly rates in effect on

the date that such services are rendered. LP’s billing rates for attorneys for the 2021 calendar year

range from approximately $380 to $490 per hour for associates, $470 to $750 for counsel, and

$480 to $950 per hour for partners. Time devoted by legal assistants and paralegals for the 2021

calendar year is expected to be charged at billing rates ranging from approximately $175 to $360

per hour. These hourly rates are subject to periodic adjustments to reflect economic and other

conditions. LP will maintain detailed records of any actual and necessary costs incurred in

connection with the aforementioned legal services.                 LP intends to apply to the Court for

compensation and reimbursement of expenses in accordance with applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, and the Local Rules of the United States Bankruptcy

Court for the Northern District of Illinois.

        9.       The names, positions, and hourly rates for the 2021 calendar year of the LP

professionals presently expected to be primarily responsible for providing services to the Debtors

are Harold D. Israel – partner ($610/hour) and Sean P. Williams – associate ($460/hour).2 In

addition, from time to time, it will be necessary for other LP professionals to provide services to

the Debtors.

        10.      It is LP’s policy to charge its clients in all areas of practice for identifiable,

non-overhead expenses incurred in connection with the client’s cases that would not have been

incurred except for representation of that particular client. It is also LP’s policy to charge its clients

only the amount actually incurred by LP in connection with such items. Examples of such

expenses are postage, overnight mail, courier delivery, transportation, overtime expenses,

computer-assisted legal research, photocopying and printing, outgoing facsimile transmissions,


2
        The rates charged by each LP professional differ based on, among other things, such professional’s level of
experience and the rates normally charged by similar professionals.


                                                         4
    Case 21-03863         Doc 15       Filed 04/13/21 Entered 04/13/21 14:53:58                     Desc Main
                                        Document     Page 9 of 28



mileage, meals, and lodging.

                                      LP’S DISINTERESTEDNESS

        11.      The standard for a debtor in possession to employ attorneys as general bankruptcy

counsel is set forth in sections 327(a) and 1107 of the Bankruptcy Code, as interpreted by the

Seventh Circuit. Those sections provide that a debtor in possession, with the court’s approval,

may employ attorneys “that do not hold or represent an interest adverse to the estates” and that are

“disinterested persons.” 11 U.S.C. §§ 327(a), 1107; see also In re Granite Sheet Metal Works, Inc.,

159 B.R. 840, 845 (Bankr. S.D. Ill. 1993) (“The debtor in possession’s choice of counsel is limited

to disinterested persons who do not hold or represent an interest adverse to the estates.”). A

“disinterested person” is defined as one who does not have an interest materially adverse to the

interest of the estate, by reason of any direct or indirect relationship with the Debtors, or for any

other reason. 11 U.S.C. § 101(14)(e). In general, however, subject to the requirements of sections

327(a) and 1107, a debtor in possession is entitled to the counsel of their choosing. See, e.g., In re

Vouzianas, 259 F.3d 103, 108 (2d Cir. 2001) (observing that “[o]nly in the rarest cases should the

trustee be deprived of the privilege of selecting his own counsel”).

        12.      Prior to the commencement of these Chapter 11 Cases, on March 11, 2021, LP

received $20,000.00 and on March 25, 2021, LP received $10,000.00 from the Debtors. Prior to

filing, as set forth below, LP applied $21,407.50 to prepetition invoices, leaving a balance of

$8,592.50 as of March 25, 2021.3 On April 9, 2021, LP received a retainer in the amount of

$10,000.00, leaving a balance of $18,592.50 (the “Retainer”) as of April 9, 2021.

        13.      In addition, LP represented the Debtors with respect to pending (currently stayed)

litigation and general corporate matters.          The following is a summary of prepetition payment of


3
        LP represented the Debtors in connection with other litigation and corporate matters that were not related to
the Debtors’ bankruptcy case.


                                                          5
  Case 21-03863        Doc 15     Filed 04/13/21 Entered 04/13/21 14:53:58              Desc Main
                                  Document      Page 10 of 28



fees and expenses for services rendered in contemplation of or in connection with the Chapter 11

Cases:

   Invoice Date      Payment Date                   Matter                          Amount
    3/25/2021          3/25/2021                   Bankruptcy                      $12,171.50

         14.   The balance of the Retainer will be held to be applied for post-petition fees and

expenses as approved by the Court.

         15.   To the best of the Debtors’ knowledge, and except as disclosed in the Israel

Declaration, LP does not hold or represent any interest adverse to the Debtors’ estates. LP is a

“disinterested person,” as that phrase is defined in section 101(14) of the Bankruptcy Code (as

modified by section 1107(b) of the Bankruptcy Code), and LP’s employment is necessary and in

the best interests of the Debtors and the Debtors’ estates.

         16.   Consistent with Bankruptcy Rule 2016(b), LP has not shared or agreed to share

(a) any compensation it has received or may receive in connection with this chapter 11 case with

another party or person, other than with the partners, of counsel, associates, contractors, law clerks,

and employees associated with LP or (b) any compensation another person or party has received

or may receive in connection with these Chapter 11 Cases.

                                              NOTICE

         17.   Notice of this Motion has been given to: (a) the Office of the United States Trustee;

(b) the parties listed on both Debtors’ list of their twenty largest (20) unsecured creditors, as

identified in their chapter 11 petitions; (c) the Subchapter V Trustee; and (d) all taxing agencies

listed in the Debtors’ petition; and (e) all parties requesting notice pursuant to Bankruptcy Rule

2002. In light of the nature of the relief requested, the Debtors respectfully submit that that no

further notice is required.




                                                   6
Case 21-03863       Doc 15      Filed 04/13/21 Entered 04/13/21 14:53:58                    Desc Main
                                Document      Page 11 of 28




       WHEREFORE, the Debtors respectfully request the entry of an order: (a) authorizing and

approving the employment and retention of LP   as counsel to the   Debtors effective   as of the   Petition

Date and (b) granting such other and further relief as the Court deems appropriate.

Dated: Aprll   13,2021                               Respectfully submitted,

                                                     RUSTHOYEN ENTERPRISES, LLC,                       CT

                                                     al.


                                                      .F-*
                                                     Brian R. Rusthoven

                                                     By:     /s/ Harold D. Israel

                                                     Harold D. Israel, Esq.
                                                     Sean P. Williams, Esq.
                                                     LuvoNrur,o Pnanr,srprN, LLC
                                                     2 N. LaSalle St., Suite 1300
                                                     Chicago, Illinois 606A2
                                                     Telephone: (3 12) 346-8380
                                                     e-mail: hisrael@lplegal.com
                                                     e-mail : swilliams@lplegal. com

                                                     Proposed Counselfor the Debtors and
                                                     Debtors in Possession
Case 21-03863   Doc 15   Filed 04/13/21 Entered 04/13/21 14:53:58   Desc Main
                         Document      Page 12 of 28



                                EXHIBIT A

                  DECLARATION OF HAROLD D. ISRAEL
     Case 21-03863         Doc 15     Filed 04/13/21 Entered 04/13/21 14:53:58                Desc Main
                                      Document      Page 13 of 28



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

                                                       )
    In re:                                             )   Chapter 11
                                                       )
    RUSTHOVEN ENTERPRISES LLC, et al.                  )   Case No. 21-03863
                                                       )   (Joint Administration Requested)
                                                       )
                       1
              Debtors.                                 )   Honorable Jack B. Schmetterer
                                                       )

                     DECLARATION OF HAROLD D. ISRAEL IN SUPPORT OF
                  DEBTORS’ APPLICATION TO EMPLOY AND RETAIN LEVENFELD
                       PEARLSTEIN, LLC AS COUNSEL TO THE DEBTORS
                              EFFECTIVE AS OF MARCH 25, 2021

             I, Harold D. Israel, being duly sworn, state the following under penalty of perjury.

             1.      I am a partner in the law firm of Levenfeld Pearlstein, LLC (“LP”), located at

2 North LaSalle Street, Suite 1300, Chicago, Illinois 60602. I am a member in good standing of

the Bar of the State of Illinois and am admitted to practice before the United States Court of

Appeals for the Second, Seventh, and Tenth Circuits, the United States District Courts for the

Northern and Central Districts of Illinois, the United States District Court for the Eastern District

of Michigan, and the United States District Courts for the Eastern and Western Districts of

Wisconsin. There are no disciplinary proceedings pending against me.

             2.      I am in all respects competent to make this declaration (the “Declaration”) in

support of the application (the “Application”) of the above-captioned Debtors (the “Debtors”) to

retain LP as their counsel pursuant to section 327(a) of title 11 of the United States Code (the




1
        The debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal
taxpayer-identification number, are: (i) Rusthoven Enterprises LLC (8546) and (ii) Landscape Consultants, Inc.
(1297).
  Case 21-03863        Doc 15     Filed 04/13/21 Entered 04/13/21 14:53:58             Desc Main
                                  Document      Page 14 of 28



“Bankruptcy Code”) and Rule 2014(a) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”).

       3.      In connection with the above-captioned chapter 11 cases (the “Chapter 11 Cases”),

the Debtors have requested authorization to generally retain LP as their attorneys. The Debtors

currently seek to retain LP, subject to the oversight and orders of the Court, to advise the Debtors

with respect to certain matters, including, but not limited to the following:

                       a.       advising the Debtors with respect to their powers and duties as
                                debtors-in-possession in the continued management and operation
                                of their businesses;

                       b.       attending meetings and negotiating with representatives of creditors
                                and other parties in interest;

                       c.       taking all necessary action to protect and preserve the Debtors’
                                estates, including prosecuting actions on the Debtors’ behalf,
                                defending any action commenced against the Debtors, and
                                representing the Debtors’ interests in negotiations concerning all
                                litigation in which the Debtors are involved, including objections to
                                claims filed against their estates;

                       d.       preparing all motions, applications, answers, orders, reports, and
                                papers necessary to the administration of the Debtors’ estates
                                and their Chapter 11 Cases;

                       e.       taking any necessary action on behalf of the Debtors to obtain
                                approval of a plan of reorganization;

                       f.       advising the Debtors in connection with any potential sale of assets;

                       g.       appearing before the Court, any appellate courts, and the United
                                States Trustee and protecting the interests of the Debtors’ estates
                                before those courts and the United States Trustee; and

                       h.       performing all other necessary legal services to the Debtors in
                                connection with the Chapter 11 Cases, including, without limitation,
                                (i) the analysis of the Debtors’ leases and executory contracts and
                                the assumption, rejection, or assignment thereof, (ii) the analysis of
                                the validity of liens against the Debtors, and (iii) advice on
                                corporate, litigation, and other matters.
  Case 21-03863         Doc 15    Filed 04/13/21 Entered 04/13/21 14:53:58             Desc Main
                                  Document      Page 15 of 28



       4.      The Debtors request that all legal fees and related costs incurred by the Debtors on

account of services rendered by LP in these Chapter 11 Cases be paid as an administrative expense

of the Debtors’ estates in accordance with the Bankruptcy Code and applicable orders entered in

the Chapter 11 Cases.

       5.      LP will charge for its legal services on an hourly basis, billed in tenth-of-an-hour

increments, in accordance with its hourly rates in effect on the date that such services are rendered.

LP’s billing rates for attorneys for the 2021 calendar year range from approximately $380 to $490

per hour for associates, $470 to $750 for counsel, and $480 to $950 per hour for partners. Time

devoted by legal assistants and paralegals for the 2021 calendar year is expected to be charged at

billing rates ranging from approximately $175 to $360 per hour. These hourly rates are subject to

periodic adjustments to reflect economic and other conditions. LP will maintain detailed records

of any actual and necessary costs incurred in connection with the aforementioned legal services.

LP intends to apply to the Court for compensation and reimbursement of expenses in accordance

with applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules of

the United States Bankruptcy Court for the Northern District of Illinois.

       6.      The names, positions, and hourly rates for the 2021 calendar year of the LP

professionals presently expected to be primarily responsible for providing services to the Debtors

are: Harold D. Israel – partner ($610/hour) and Sean P. Williams – associate ($460/hour). In

addition, from time to time, it will be necessary for other LP professionals to provide services to

the Debtors.

       7.      It is LP’s policy to charge its clients in all areas of practice for identifiable, non-

overhead expenses incurred in connection with the client’s cases that would not have been incurred

except for representation of that particular client. It is also LP’s policy to charge its clients only
    Case 21-03863         Doc 15       Filed 04/13/21 Entered 04/13/21 14:53:58                     Desc Main
                                       Document      Page 16 of 28



the amount actually incurred by LP in connection with such items. Examples of such expenses

are postage, overnight mail, courier delivery, transportation, overtime expenses, computer-assisted

legal research, document printing and photocopying, outgoing facsimile transmissions, airfare,

meals, and lodging.

                                      LP’S DISINTERESTEDNESS

                 8. Prior to the commencement of these Chapter 11 Cases, on March 11, 2021, LP

received $20,000.00 and on March 25, 2021, LP received $10,000.00 from the Debtors. Prior to

filing, as set forth below, LP applied $21,407.50 to prepetition invoices, leaving a balance of

$8,592.50 as of March 25, 2021.2 On April 9, 2021, LP received a retainer in the amount of

$10,000.00, leaving a balance of $18,592.50 (the “Retainer”) as of April 9, 2021.

         9.      In addition, LP represented the Debtors with respect to pending (currently stayed)

litigation and general corporate matters.          The following is a summary of prepetition payment of

fees and expenses for services rendered in contemplation of or in connection with the Chapter 11

Cases:

    Invoice Date        Payment Date                       Matter                               Amount
     3/25/2021            3/25/2021                       Bankruptcy                           $12,171.50

         10.     The balance of the Retainer will be held to be applied for post-petition fees and

expenses as approved by the Court.

         11.     In preparing this affidavit and the Application, LP used a set of procedures

established to ensure compliance with the requirements of the Bankruptcy Code and the

Bankruptcy Rules. In that regard, a list of known parties in interest is attached hereto as Schedule 1

(the ‘‘Conflicts Check List”).



2
        LP represented the Debtors in connection with other litigation and corporate matters that were not related to
the Debtors’ bankruptcy case.
  Case 21-03863        Doc 15     Filed 04/13/21 Entered 04/13/21 14:53:58              Desc Main
                                  Document      Page 17 of 28



       12.     In connection with its proposed retention by the Debtors in these Chapter 11 Cases,

LP researched its computer client database to determine whether it has any relationships with any

of the entities listed in the Debtors’ mailing matrix filed with the petition. LP’s conflict database

includes the names of: (i) current and former clients and, where practical, the known affiliates of

those clients; (ii) current and former adverse parties; and (iii) certain current and former related

parties in matters upon which LP has been or is currently engaged.

       13.     LP maintains and systematically updates its conflict check system in the regular

course of its business, and it is the regular practice of LP to make and maintain these records. It

is the policy of LP that no new matter be accepted or opened within the firm without completing

and submitting to those charged with maintaining the conflict check system the information

necessary to check each such matter for conflicts, including the identity of the prospective client,

the matter, and the related adverse parties. Accordingly, it is LP’s regular practice to update its

database for every new matter undertaken by LP.

       14.     Insofar as I have been able to ascertain, neither I, LP, nor any partner or associate

at LP, represent or have any connection with any of the parties in interest listed on Schedule 1. In

addition to providing workout and bankruptcy advice to the Debtors prior to and in connection

with the Chapter 11 Cases, LP represented the Debtors in connection with litigation pending in the

United States District Court for the Northern District of Illinois and with respect to general

corporate matters. LP otherwise has no connection to any party-in-interest in the Chapter 11 Cases.

       15.     Consistent with Bankruptcy Rule 2016(b), LP has not shared or agreed to share

(a) any compensation it has received or may receive in connection with this chapter 11 case with

another party or person, other than with the partners, of counsel, associates, contractors, law clerks,
  Case 21-03863         Doc 15     Filed 04/13/21 Entered 04/13/21 14:53:58           Desc Main
                                   Document      Page 18 of 28



and employees associated with LP or (b) any compensation another person or party has received

or may receive in connection with these Chapter 11 Cases.

       16.           In accordance with Local Rule 2016-1, a copy of the engagement agreement

between LP and the Debtors are attached hereto as Exhibit 1.

           Under 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct.

Executed on April 13, 2021

                                                              /s/ Harold D. Israel
Case 21-03863   Doc 15   Filed 04/13/21 Entered 04/13/21 14:53:58   Desc Main
                         Document      Page 19 of 28




                                SCHEDULE 1
                          Potential Parties in Interest
  Case 21-03863       Doc 15    Filed 04/13/21 Entered 04/13/21 14:53:58     Desc Main
                                Document      Page 20 of 28



Debtors/Affiliates/Equity Holders               Des Plaines Material
Landscape Consultants, Inc.                     DeVroomen Bulb Co
Rusthoven Enterprises LLC                       Direct Marketing Service
Brian R. Rusthoven                              Dirt, Inc
Leigh Rusthoven                                 Distant Horizon, Inc
                                                DK Organics
Parties in Interest                             DMJ Automotive
                                                Domain Listings
A & W Trailer                                   Donegal Excavating
AAA Garage Door                                 Downers Grove Auto Rebuilders
AK Mulch                                        DuPage County Treasurer
AmTrust                                         DuPage Topsoil
Anderson Landscape Supply                       DuPage Welding
AT&T                                            Elmhurst Auto Care
Atomic Transmissions                            Elmhurst Chicago Stone
Barclays                                        Engineering Resource Associates
Big Trees, Inc                                  Excalabur Detailing
Breezy Hill Nursery                             Fiore Nursery
Buttrey Rental                                  Focal Point Communications
Card Services                                   Fox Valley Excavating
Cedar Path Nursery                              Frank Gentile
Central Sod                                     Frankenmuth Insurance
Central Turf & Irrigation                       Franks Auto
City of Chicago                                 Gary Galassi Stone
City of Oak Brook Terrace                       GIE + EXPO
CJ Fiore Nursery                                GMAC
Clarendon Hardware                              Grabowski Law Center
Clarendon Hills Park District                   Grange Insurance
CNA Surety                                      Groot Disposal
College of DuPage                               Henry Rosedale
Commercial Lawn Mower Repair                    Hidden Gardens
Competitve Yard Worx                            Hinsdale Engineering
Construction Industry Research and              Hinsdale Nursery
Cook County Collector                           Home Depot
Costco                                          Homer Industries
Countryside Welding                             Honey Bucket
CSC                                             Hortica
Curb Cutters                                    ICW Group
D n B Auto Glass                                Illinois Commerce Commission
Danzi Bros                                      Illinois Department of Revenue--Bankruptcy
Dawson Tree Service                                  Unit
Dazzle Auto Detail                              Illinois Dept of Agriculture--Bureau of
DeGroot, Inc                                         Environmental Programs
DeLuxe Business Solutions                       Illinois Dept of Public Health
Department of the Treasury -- Internal          Illinois Dept. of Employment Sec.--Benefit
    Revenue Service                                  Payment Control Division
 Case 21-03863      Doc 15    Filed 04/13/21 Entered 04/13/21 14:53:58        Desc Main
                              Document      Page 21 of 28



Illinois Landscape Supply                     Sid Kamp, Inc
Illinois Portable Truck Inspection            Simple Sanitation
Illinois Tollway Authority                    Site One
Insurance Solutions Network                   SIUE
Int'l Union of Op. Eng. (Local 150)           Small Engine Warehouse
Jaso Enterprises                              State Disbursement Unit
Jesse Auto Repair                             Stillwater Automotive
Kieft Bros                                    Strada Auto Body
Kovar Signs                                   Sub Trailer Service
Kustom Kar Solutions                          T&C
LaGrange Materials                            Tameling Industries
Landscape Materials                           Tarp Supply Inc
Lang Ice Company                              The Hartford Fin. Serv. Group
Lincoln Retirement Financial Servic           Thomas Pump Co.
Local 150 IUOE Vacation Savings Pla           Travelers Insurance
Lurveys                                       Unilock
Marsan Turf & Irrigation                      Vermeer Midwest
Menards                                       Village of Clarendon Hills
Meno Stone                                    Village of Hillside
Metal Supermarkets                            Village of Stone Park
Midwest Groundcovers                          Village of Villa Park
Midwest Operating Engineers F. B. F           Village of Western Springs
Midwest Operating Engineers Pension           Village of Willowbrook
Murillo Carpentry                             Westmore Supply
Nicor Natural Gas                             Wilson Nursery
North Shore Gas Co
Northfield Block                              Bankruptcy Judges
Operating Engineers Local 150                 Chief Judge A. Benjamin Goldgar
Paypal                                        Judge Janet S. Baer
Phoenix Irrigation Supply                     Judge Timothy A. Barnes
Plumbers JAC Local 130                        Judge Donald R. Cassling
Poul's Nursery                                Judge David D. Cleary
Quality Turf                                  Judge Jacqueline P. Cox
Quick Attach Attachments LLC                  Judge Carol A. Doyle
Quicken                                       Judge LaShonda A. Hunt
Railroad Maint & Indust. Health Fund          Judge Thomas M. Lynch
Railroad Maintenance & Industrial H           Judge Jack B. Schmetterer
RC Topsoil                                    Judge Deborah L. Thorne
Reds Garden Center
Russo's                                       Office of the U.S. Trustee, Region 11
Rusthoven Mechanical Industries               Adam Brief
S & S Electric                                Patricia Brasier
Schomig Land Surveyors                        Joanne W. Burne
Schwake Stone Co                              Michelle M. Engel
Shemin Nuseries, Inc                          Spencer Ezell
Sid Kamp Trucking                             Jeffrey L. Gansberg
 Case 21-03863        Doc 15   Filed 04/13/21 Entered 04/13/21 14:53:58   Desc Main
                               Document      Page 22 of 28



Julie Hearn                                    Ifeoma Oraegbu
David Holtkamp                                 Patricia A. Parker
Andrew Hunt                                    M. Gretchen Silver
Maria Kaplan                                   Jeffrey Snell
Keith E. Manikowski                            Roman L. Sukley
Laura Mccabe                                   Thomas Thornton
Rita Mierzwa                                   Jennifer Toth
Jeremiah Nelson                                Connie Jean Warner
Ha Nguyen                                      Stephen G. Wolfe
Kathryn O’Kelly                                Marie Yapan
Case 21-03863   Doc 15   Filed 04/13/21 Entered 04/13/21 14:53:58   Desc Main
                         Document      Page 23 of 28




                               EXHIBIT 1
                            Engagement Letter
  Case 21-03863            Doc 15   Filed 04/13/21 Entered 04/13/21 14:53:58                Desc Main
                                    Document      Page 24 of 28
                                                                            2 North LaSalle Street, Suite 1300
                                                                                      Chicago, Illinois 60602
                                                                                             (312) 346-8380
                                                                                        Fax: (312) 346-8434
                                                                                            www.lplegal.com

                                                                                               Harold D. Israel
                                                                                                       Partner
                                                                                              (312) 476-7573
                                                                                         hisrael@lplegal.com
February 18, 2021

VIA ELECTRONIC MAIL

Mr. Brian Rusthoven
Rusthoven Enterprises LLC
Landscape Consultants, Inc. d/b/a Phil Robin Landscapes
9541 Witham Lane
Woodridge, IL 60517

brian@philrobin.com

          Re:       Engagement of Levenfeld Pearlstein, LLC

Dear Brian:

Levenfeld Pearlstein, LLC (“LP” or “Firm”) appreciates your interest in our legal services. LP’s policy is
to confirm the nature of the engagement and the basis on which the Firm will provide legal services and
bill for them.

This letter confirms our agreement that LP will represent Rusthoven Enterprises LLC and Landscape
Consultants, Inc. d/b/a Phil Robin Landscapes (“you”) in connection with their anticipated subchapter V
chapter 11 bankruptcy cases (collectively, the “Bankruptcy Case”) in the United States Bankruptcy Court
for the Northern District of Illinois (the “Bankruptcy Court”). This particular engagement is limited to
the performance of the services we discussed and supersedes any prior engagement letters.

My colleague Sean Williams and I will have the primary responsibility for your representation, and for
keeping you informed of the status of our work, but consultation with other professionals in our firm may
be necessary. My hourly rate is $610, Sean’s rate is $460, and the rates for other professionals range from
$360 to $950 for attorneys and $315 to $375 for paralegals. Our fees and services will be based on the
time spent on the matter, computed at our hourly rates for the persons performing the services.

At the outset of our relationship, we will require an initial advance payment retainer of $25,000 (the
“Initial Retainer”). This amount should be wire transferred to the following account:

                    Wire to:             Wintrust Bank
                                         190 S. LaSalle Street, 22nd Fl.
                                         Chicago, Illinois 60603
                    ABA Number:          071925444
                    Account Name:        Levenfeld Pearlstein, LLC
                    Account No.:         6350020367
                    SWIFT Code:          NSCTUS44

Because this retainer is classified as an “advance payment”, you and our Firm agree that the retainer is an
immediate prepayment of fees in exchange for our commitment to perform future services in connection



LP 17068875.1 \ 32362-0
  Case 21-03863         Doc 15      Filed 04/13/21 Entered 04/13/21 14:53:58                Desc Main
                                    Document      Page 25 of 28
Mr. Brian Rusthoven
Rusthoven Enterprises LLC, et al.
February 18, 2021
Page | 2

with the representation. As such, these funds are treated as Firm funds (and not your funds) and will not
be placed in our client trust account. Rather, this advance payment retainer will be deposited into our
general operating account.

Each month as bills are issued to you, the balance held as the advance payment retainer will be applied
against the amount owed to our Firm. When our fees and expenses approach the amount of the Initial
Retainer, you agree to replenish the Initial Retainer by paying us $10,000 (or such other amount as we
may agree on) within two days of such request (and such amount, a “Supplemental Retainer”). Any such
Supplemental Retainer will also be treated as an advance payment retainer unless agreed otherwise by the
Firm in writing. In furtherance of the foregoing, you agree to replenish the Initial Retainer (including any
Supplemental Retainer) prior to the filing of the Bankruptcy Case in an amount sufficient that we have a
$25,000 retainer as of the filing of the Bankruptcy Case. If we request that you pay a Supplemental
Retainer, and you do not do so promptly, you hereby authorize us to terminate our representation of you
(unless any rule or statute or tribunal with jurisdiction precludes us from doing so). We may request one
or more Supplemental Retainers. If any sum is unapplied once the engagement has ended, this amount
will be refunded to you. Note, the amount of our fees is not limited to the amount of the retainer and (as
such) the retainer is not to be considered a flat fee for the representation.

The Firm’s Standard Terms of Engagement for Legal Services are attached and incorporated as part of the
terms of this Engagement Letter and will govern both the present engagement and any future assignments
we accept from you, unless we otherwise agree.

If you decide to engage LP under the terms and conditions set forth in this letter and the attachment,
please sign a copy of this letter where indicated below and forward it to me for our files. You should
retain a copy for yourself.

We are very pleased to be given the opportunity to represent you in this matter. LP is committed to
providing you with the best legal representation possible. Please do not hesitate to contact me should you
have any questions.

Best regards,




Harold D. Israel
Case 21-03863         Doc 15        Filed 04/13/21 Entered 04/13/21 14:53:58             Desc Main
                                    Document      Page 26 of 28

Mr- Brian Rusthoven
Rusthoven Enterprises LLC, et al.
February   l8,2Wl
Page I 3




The undersigned acknowledge, agree and consent to the terms and rmderstandings set forth in the above
letter and the attached Standard Terms of Engagementfor Legal Services.

RUSTHOVEN




Title;

our"d,S,       /l          ,zozt

LANDSCAPE CONSULTANTS, INC. DIB/A PHIL ROBIN LANDSCAPES

By:

Ti

Dated:4an(t,202t
Enclosure: Standard Teryts of Engagement.for Legal Services




                           i'
  Case 21-03863             Doc 15       Filed 04/13/21 Entered 04/13/21 14:53:58                    Desc Main
                                         Document      Page 27 of 28
                                                                                     TERMS OF
                                                                                  ENGAGEMENT

Standard Terms of Engagement for Legal Services


Why It Is Important That You Read This. These                business, and any other entities or names through
Terms of Engagement set forth our agreement with             which you conduct your business so that we can better
you with respect to certain important matters. They          identify conflicts of interest that either currently exist,
cannot be changed unless modified in writing. You            or that may arise after our representation has begun.
should read them carefully and contact us if you have
any questions or do not understand what they mean.           Our Email Communications to You. The documents
You should keep a copy in your file.                         sent to you by email will not be encrypted unless you
                                                             request this in writing and we are able to do so.
The Scope of Our Work for You. The scope of our              Privileged emails sent to your place of business may
engagement (what legal work we will be doing for             not retain their privilege if opened or stored on your
you) will be set forth in a separate cover letter (the       employer’s computer or server.
“Engagement Letter”). Any agreement to expand the
scope of our representation must be in writing.              We will make reasonable attempts to exclude from
                                                             emails and attachments any virus or other defect that
Who Do We Represent? For purposes of our                     might affect a computer or IT system. However, it is
engagement, our only client is the entity or person(s)       your responsibility to put in place measures to protect
designated in our Engagement Letter and not any other        your own computer or IT systems against any such
person or entity. For example, and unless stated in          virus or defect and we do not accept any liability for
writing, we are not representing investors, relatives,       any loss or damage that may arise from the receipt or
beneficiaries,    affiliates,   subsidiaries,   parent       use by you of electronic communications sent from us.
companies, directors, officers, or individual members
or partners of any trade association, partnership or         Conflicts of Interest. As your lawyers, we will
joint venture.                                               always honor our ethical duty of confidentiality to you.
                                                             Without detracting from this duty, you agree that we
Our Fees and Expenses. Our current rates are set             may, without your prior consent, represent other
forth in the Engagement Letter. We will also bill you        persons or entities whose interests are adverse to yours
for all reasonable expenses incurred, such as database       in matters not substantially related to our engagement
access charges, transportation costs, outside copying        by you. This includes, but is not limited to,
charges, filing fees, and litigation-related costs. Any      representing another client with interests adverse to
revised rates and charges will take effect immediately       your affiliates or subsidiaries. We will not, however,
when revised and without notice.                             act adversely to you in any situation where, as the
                                                             result of our representation of you, we have obtained
Payment of Our Invoices. Our invoices are payable            proprietary or other confidential information of a
on receipt. If our invoices are not timely paid, we may      non-public nature that could be used to your material
require a retainer as a condition to continue our            disadvantage.
representation of you or stop work or withdraw from
representing you.                                            Insurance Coverage. You may have an insurance
                                                             policy that provides an indemnification of liability or
Your Responsibilities. In order to provide you with          reimbursement of our legal fees related to the subject
the best possible legal services, and to allow us to         of this representation. As such, it is critical that you
comply with our ethical obligations, it is important that    immediately put your insurance carrier(s) and/or
the information you provide to us is as complete and         insurance broker(s) on notice of any actual or potential
accurate as possible. In particular, you should advise       claim; otherwise, you may jeopardize your right to any
us of any changes in the ownership or structure of your      available coverage. It is not our responsibility to



Levenfeld Pearlstein, LLC                   Standard Terms of Engagement                           Page 1 of 2
                                                                                       Revised March 10, 2020
  Case 21-03863             Doc 15      Filed 04/13/21 Entered 04/13/21 14:53:58                  Desc Main
                                        Document      Page 28 of 28
                                                                    TERMS OF ENGAGEMENT


advise you of the existence or applicability of any         or information generated or used in the course of a
insurance coverage unless we have agreed to do so in        specific engagement, we assume no responsibility for
writing. If an insurer pays a portion of our fees or        the security of the data or the provider’s security
costs, you are still responsible for any amounts not        standards. We provide our own secure, encrypted file
paid by your insurer.                                       transfer system, as well as a secure extranet, to
                                                            facilitate the storage and sharing of information
When Is Our Relationship Terminated? Our                    between you and us.
attorney-client relationship is terminated when we
complete the services for which you have hired us or,       Privacy and Data Protection. As a “data controller”
if open-ended, when more than six months has elapsed        and in order for us to comply with legal and
since we last billed you. If you later retain us to         regulatory obligations, you agree that we may obtain,
perform additional services, our attorney-client            use, process and disclose personal information about
relationship will be revived, subject to these Terms of     you and your business, company, partner,
Engagement and any subsequent Engagement Letter.            shareholders, members, officers and employees.
                                                            When processing personal information, we will
We can terminate our representation of you at any time      endeavor to comply with the requirements of any
and for any reason consistent with the applicable rules     relevant data protection legislation and regulations.
of professional responsibility. You can also terminate
our representation at any time and for any reason. All      Under the General Data Protection Regulation (EU)
terminations must be in writing and will not affect         (“GDPR”) you are considered to be an independent
your responsibility to pay any outstanding legal bills.     controller responsible for complying with any
You agree that, until such time that our legal bills are    applicable data protection laws and regulations with
paid in full, we will have a retaining lien on all your     respect to the personal data you possess and process.
files.                                                      Accordingly, when you disclose personal information
                                                            to us, you affirm that such disclosure is lawful and
We may, from time to time, inform you of recent             does not otherwise contravene any relevant data
developments in the law or send you a firm marketing        protection laws and regulations. Nothing in these
newsletter. This does not mean our attorney-client          Terms of Engagement or Engagement Letter relieves
relationship has been revived.                              you of your own responsibilities under any relevant
Your Papers. The documents you give us or that we           data protection laws and regulations.
create for you will, at your request, be delivered to       Dispute Resolution. Any demands, claims or
you. Drafts of documents, internal communications,          disputes arising out of the services provided by our
and other work product belong to us and will not be         firm, our attorney-client relationship or these Terms
delivered. We reserve the right to destroy your files       of Engagement including, but not limited to, claims
in accordance with our internal retention policies.         for fees or costs, breach of contract, tort or claims of
Use of Cloud and Third-Party Services for the               professional negligence, shall be brought exclusively
Storage and Processing of Data. We use third-party          in the federal and state courts located in Chicago,
service providers (including “cloud” services) to           Illinois. You agree to irrevocably submit to the
provide legal services to you. We evaluate third-party      jurisdiction of the federal and state courts located in
service providers to confirm their adherence to             Chicago, Illinois and waive any claim that you are
industry standard frameworks for information security       not subject to jurisdiction on the grounds that the
and to protect the confidentiality, integrity and           forum is not convenient.
availability of data and applicable data protection         WAIVER OF TRIAL BY JURY. YOU
laws.                                                       IRREVOCABLY WAIVE ANY RIGHT TO A
If you require us to use a specific consumer-grade          TRIAL   BY  JURY   IN ANY   LEGAL
cloud storage provider (e.g., the free, non-enterprise      PROCEEDING RELATED TO THESE TERMS
versions of Dropbox.com, Box.com, Onedrive.com,             OF ENGAGEMENT OR OUR ATTORNEY-
etc.) for the storage, sharing or exchange of documents     CLIENT RELATIONSHIP.




Levenfeld Pearlstein, LLC                  Standard Terms of Engagement                          Page 2 of 2
                                                                                     Revised March 10, 2020
